DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 4-11 and 14-20 responded on May 18, 2021 are pending, claims 1 and 11 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed May 18, 2021, with respect to the rejection(s) of claims 1 and 11 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0128004 A1, hereinafter "Lee") in view of Chen et al. (US 2018/0279310 A1, provisional application 62/476,472, hereinafter "Chen").
Regarding claims 1 and 11, Lee discloses a method and a user equipment (Lee, Fig. 8, 110 UE), comprising:
receiving a capability enquiry from a master node by a multi-mode user equipment (UE) in a wireless communication system (Lee, [0029] UE receives a variety of control information and physical channels differ according to type and usage of information (i.e. capability enquiry) from a base station (i.e. master node));
(Lee, [0029] UE may transmit response to of control information and physical channels differ according to type and usage of information (i.e. capability) to a base station (i.e. master node));
establishing a first connection with the master node using the first RAT ((Lee, [0129-0132] UE may access a first RAT); and
establishing a second connection with a secondary node using the second RAT, wherein the UE operates on the first connection and the second connection concurrently under a supported band combination as indicated by the band combination indication (Lee, [0096, 0129-0132, 0114] simultaneous data transmission via Wi-Fi and cellular network using a bandwidth segregation or aggregation scheme is possible. Here, in bandwidth segregation, automatic Switching is performed per flow (service/IP flowThe UE may simultaneously access a first RAT and a second RAT, the uplink necessary information may be shared thru control connection).
Lee discloses UE band combination indication (Lee, Fig. 1C Supported channels with element ID length of indicated element 4-256) and dual mode connectivity in general but does not explicitly disclose wherein the UE capability information comprises UE supported baseband feature set indication, wherein the band combination indication comprises a first band index with a first maximum bandwidth for a first radio access technology (RAT) and a second band index with a second maximum bandwidth for a second RAT and wherein the first RAT and the second RAT belong to 4G/LTE and 5G/NR (new radio), respectively or vice versa, and wherein the UE capability information comprises the UE band combination indication for different RATs an LTE band and an NR band that is associated with a first feature set of one component carrier (CC) with a first predefined bandwidth and a second feature set of at least two CCs with a second and a third predefined bandwidths.
Chen from the same field of endeavor discloses wherein the UE capability information comprises UE supported baseband feature set indication, wherein the band combination indication comprises a first band index with a first maximum bandwidth for a first radio access technology (RAT) and a second band index with a second maximum bandwidth for a second RAT and wherein the first RAT and the second RAT belong to 4G/LTE and 5G/NR (new radio), respectively or vice versa (Chen, [0036, 42, 60, 78] the wireless communication network  may be or include one or any combination of communication technologies, including a NR or 5G technology, a Long Term Evolution (LTE) or LTE-Advanced (LTE-A) or MuLTEfire technology, the UE and base station are configured to take into account a frequency range of the system bandwidth, a maximum channel bandwidth that UE can support, using at least one of the UE-specific set of bandwidth parts; UE is capable of 40 MHz (i.e. maximum bandwidth) in a cell with 100 MHz system bandwidth, UE may determine or be configured to have BP1 plus BP2 (BP1+BP2) as a first BP, BP3 plus BP4 (BP3+BP4) as a second BP, and BPS as a third or the last BP in the UE-specific set of BPs), and wherein the UE capability information comprises the UE band combination indication for different RATs of both LTE and NR under Evolved Universal Terrestrial Radio Access (EUTRA) - NR Dual Connectivity (EN-DC), wherein the band (Chen, Fig. 3 [0078] for dual-mode operation, wideband channel may be organized or configured into a set of one or more BPs 302-a, 302-b, 302-c, and/or 302-d, based on channel bandwidth capability of a respective UE which may be configured to transmit signals to, or receive signals from, base station using the one or more BPs (i.e. first, second and third bandwidth) based on the system bandwidth value).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple RAT access disclosed by Lee and dual mode RAT bandwidth configuration disclosed by Chen with a motivation to make this modification in order to improve the system reliability and efficiency (Chen, [0005]).
Regarding claims 4 and 14, Lee further discloses the UE shares radio frequency (RF) capability for the concurrent first connection and the second connection (Lee, [0114] the uplink necessary information may be shared thru control connection). Lee does not explicitly the information is radio frequency capability. 
Chen from the same field of endeavor discloses the information is radio frequency capability (Chen, [0076] determining a UE-specific set of bandwidth parts each having a UE-specific bandwidth based on the system bandwidth value and the UE bandwidth capability).

	Regarding claims 5 and 15, Lee further discloses the UE shares baseband processing capability for the concurrent first connection and the second connection (Lee, [0114] The uplink necessary information may be shared thru control connection). Lee does not explicitly disclose the information is baseband processing capability.
Chen from the same field of endeavor discloses the information is baseband processing capability (Chen, [0106-0107] UE may include the one or more processors may include any one or any combination of a modem processor, or a baseband processor, or a digital signal processor, or a transmit processor, or a receiver processor, or a transceiver processor associated with transceiver).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple RAT access disclosed by Lee and dual mode RAT bandwidth configuration disclosed by Chen with a motivation to make this modification in order to improve the system reliability and efficiency (Chen, [0005]).
	Regarding claims 6 and 16, Lee further discloses the band combination indication further comprises one or more UE supported baseband feature set indexes (Lee, Fig. 1C Supported channels with element ID length of indicated element 4-256).
Regarding claims 7 and 17, Lee discloses the UE supported baseband feature set indication comprises supported baseband feature set per band (Lee, Fig. 1C Supported channels with element ID length of indicated element 4-256), Lee does not explicitly disclose one or more supported baseband feature set per component carrier (CC) indexes, and/or a maximum bandwidth. 
Chen discloses one or more supported baseband feature set per component carrier (CC) indexes, and/or a maximum bandwidth (Chen, [0060] UE is capable of 40 MHz (i.e. maximum bandwidth) in a cell with 100 MHz system bandwidth, UE  may determine or be configured to have BP1 plus BP2 (BP1+BP2) as a first BP, BP3 plus BP4 (BP3+BP4) as a second BP, and BPS as a third or the last BP in the UE-specific set of BPs (i.e. CC indexes)). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple RAT access disclosed by Lee and dual mode RAT bandwidth configuration disclosed by Chen with a motivation to make this modification in order to improve the system reliability and efficiency (Chen, [0005]).
	Regarding claims 9 and 19, Lee does not explicitly disclose wherein the UE maintains a supported baseband feature set per band table, wherein for each band combination, the UE includes one or more indexes to refer to corresponding one or more entries in the supported baseband feature set per band table. 
(Chen, [0060] UE is capable of 40 MHz (i.e. maximum bandwidth) in a cell with 100 MHz system bandwidth, UE 110 may determine or be configured to have BP1 plus BP2 (BP1+BP2) as a first BP, BP3 plus BP4 (BP3+BP4) as a second BP, and BPS as a third or the last BP in the UE-specific set of BPs).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple RAT access disclosed by Lee and dual mode RAT bandwidth configuration disclosed by Chen with a motivation to make this modification in order to improve the system reliability and efficiency (Chen, [0005]).
Regarding claims 10 and 20, Lee does not explicitly disclose wherein the UE maintains a supported baseband feature set per CC table, wherein for each band combination and each supported baseband feature set per band, the UE includes one or more indexes to refer to corresponding one or more entries in the supported baseband feature set per CC table.
 Chen from the same field of endeavor discloses wherein the UE maintains a supported baseband feature set per CC table, wherein for each band combination and each supported baseband feature set per band, the UE includes one or more indexes to refer to corresponding one or more entries in the supported baseband feature set per CC table (Chen, [0060] UE is capable of 40 MHz (i.e. maximum bandwidth) in a cell with 100 MHz system bandwidth, UE 110 may determine or be configured to have BP1 plus BP2 (BP1+BP2) as a first BP, BP3 plus BP4 (BP3+BP4) as a second BP, and BPS as a third or the last BP in the UE-specific set of BPs).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple RAT access disclosed by Lee and dual mode RAT bandwidth configuration disclosed by Chen with a motivation to make this modification in order to improve the system reliability and efficiency (Chen, [0005]).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0128004 A1, hereinafter "Lee") in view of Chen et al. (US 2018/0279310 A1, provisional application 62/476,472 hereinafter "Chen") as applied to claim above, and further in view of Ang et al. (US 2015/0334653 A1, hereinafter “Ang”).
Regarding claims 8 and 18, Lee does not explicitly disclose wherein each of the supported baseband feature set per CC indexes refers to a bandwidth per CC, a supported multiple-input multiple-output (MIMO) layer.
Chen from the same field of endeavor discloses wherein each of the supported baseband feature set per CC indexes refers to a bandwidth per CC (Chen, [0068] BP index indicated supported bandwidth), a supported multiple-input multiple-output (MIMO) layer (Chen, [0048] UEs may employ multiple input multiple output (MIMO) techniques that may take advantage of multi-path environments to transmit multiple spatial layers carrying the same or different coded data). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple RAT access disclosed by Lee and dual mode RAT bandwidth configuration disclosed by Chen with a 
Lee in view of Chen does not explicitly disclose wherein each of the supported baseband feature set per CC indexes refers to a supported modulation, and a supported subcarrier spacing per CC.
Ang from the same field of endeavor discloses wherein each of the supported baseband feature set per CC indexes refers to a supported modulation, and a supported subcarrier spacing per CC (Ang,  [0091] mobile device may indicate at least one of one or more transmission modes supported by the mobile device, one or more modulation and coding schemes (MCS) supported by the mobile device, one or more carrier aggregation (CA) schemes supported by the mobile device, bandwidth capabilities of the mobile device, a frame structure (i.e. carrier spacing) supported by the mobile device, a category of the mobile device, interference management techniques supported by the mobile device, one or more duplex modes supported by the mobile device, other functions supported by the mobile device).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Ang’s system for UE capability reporting process into Lee’s multiple RAT access process as modified by Chen with a motivation to make this modification in order to improve performance in poor channel conditions (Ang, [0133]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA WEISSBERGER/Examiner, Art Unit 2415